Pierce, J.
These were two independent actions of contract to recover on accounts annexed, in the case of the plaintiff Leavitt for services as physician and in the case of the plaintiff Richardson for services as nurse, which services were rendered to the wife of the defendant for a period between December, 1914, and September, 1915.
The defendant denied that he was liable for the two accounts declared ón by the plaintiffs, because he was living apart from his wife for justifiable cause, to wit: her cruel and abusive treatment. There was testimony by the defendant and various witnesses in his behalf, that Mrs. Maynes was guilty of certain acts of cruel and abusive treatment and threats to poison and shoot the defendant Maynes, and also to kill his three children by a former wife. There was testimony in behalf of the plaintiffs, who called as a witness Mrs. Maynes, the defendant’s wife, denying the acts of cruelty and the attempts to poison and said attempts of personal injury.
“In the course of the trial Mrs. Maynes, further testifying for the plaintiffs, said that her husband was acquainted with another woman by the name of Mason and that she had suspicions about their relations.” Mrs. Maynes was asked by the plaintiffs’ counsel as' to two letters “which were of an incriminating nature against the defendant Maynes” and which were addressed as follows:
“Mr. Rob Maynes,
140 Maywood Street,
Worcester.”
Concerning these letters Mrs. Maynes testified: "The mailman left them in the box at my home. ... I always opened Mr. Maynes’s letters. . . . He always knew I opened those because I showed them to him. . . . He just laughed and asked what I was going to do about it, and used profane language. . . . He didn’t deny them. He didn’t give me any satisfaction. ... I handed him- the letters. . . . He took them and looked at them and just smiled. He wouldn’t read them. He asked what in h-I was going to do about them and threw them on the table.” To the question, “You took them up?” she answered, “Yes.”
The defendant testified that he never had seen the letters in *353question until they were shown to him by his wife; that he knew nothing about them and that they did not come into his possession. Mrs. Mason, the lady referred to by Mrs. Maynes as the "Mason woman,” testified for the defendant that she did not write the letters in question, had never seen them, and did not recognize the handwriting. She also gave other testimony in support. of. the defendant’s contention. At the request of the plaintiffs’ attorney she wrote on a blank piece of paper the following words:
“Mr. Rob Maynes,
140 Maywood Street,
Worcester.”
"Just a note.” “I haven’t got time.”
These specimens of Mrs. Mason’s handwriting were admitted in evidence without objection. The plaintiffs then offered,in evidence the letters in question. They were admitted by the judge and the defendant excepted generally.
These letters were admitted rightly to enable the jury to determine the identity of the writer of the letters — a fact in dispute, by comparing the handwriting of the letters with the handwriting of the undisputed specimens of Mrs. Mason’s writing; as also, in contradiction of Mrs. Mason’s testimony that she did not write the letters and had never seen them. It is further to be observed that the weight to be given her testimony in this regard was of importance in the consideration of the value to be put upon her other testimony in support of the defendant’s contention.
The contents of the letters “which were of an incriminating nature” were not tacit admissions by the defendant of the truth of their statements. There was no evidence that any act of the defendant brought about the sending of the letters or that he knew of them. Indeed, the evidence is explicit that he did not know of them and "wouldn’t read them.” The letters, however properly identified, would not of themselves authorize any inference against the defendant. Commonwealth v. Eastman, 1 Cush. 189, 215. Fearing v. Kimball, 4 Allen, 125, 128. Jennings v. Wall, 217 Mass. 278, 282. “A fortiori, a letter addressed to a person which he has not read cannot be admitted to affect him in any way.” Bigelow, C. J., in Commonwealth v. Edgerly, 10 Allen, 184, 187.
But the defendant should have asked to have the evidence re*354stricted to the impeachment of the testimony of Mrs. Mason. Not having done so, it does not appear that he was legally prejudiced. Smith v. Duncan, 181 Mass. 435. McGonigle v. Belleisle, 186 Mass. 310, 312. Commonwealth v. Anderson, 220 Mass. 142, 145. Shea v. American Hide & Leather Co. 221 Mass. 282. McCue v. Boston Elevated Railway, 221 Mass. 432.

Exceptions overruled.